DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Amendment


This action is in response to the Amendment filed on 4/5/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Atty. Dkt. No. 6164-001107-US 
U.S. Application No. 16/297,884Claim Rejection under 35 U.S.C. § 103 - US 2012/0136273 Al (Michelson) in view of US 2015/0196780 Al (Tijs). 

Independent claims 1, 5 and 9 have now been amended to  recite “the controller is further configured to determine that displacement of the measurement part is detected based on the output signal of the optical tracking device, the determining that displacement of the measurement part is detected including measuring a distance of displacement of the current position of the measurement part of the patient from an original position of the measurement part, and determining whether the distance of displacement meets a desired threshold distance, and display detection information representing that the displacement is detected in any one of a time position and a time area on the display unit in which the displacement is detected”. 
 Applicant argues that Tijs fails to disclose or suggest "the determining that displacement of the measurement part is detected including measuring a distance of displacement of the current position of the measurement part of the patient from an original position of the measurement part, and determining whether the distance of displacement meets a desired threshold distance. They argue that Tijs completely fails to disclose or suggest measuring the amount of displacement of the body part of the patient as required by claim 1. 
13	Applicant’s arguments  with respect to Tijs is not persuasive because Tijs discloses determining whether a particular body part has moved past a threshold distance as argued by the applicant but Tijs teaches measuring a distance of displacement of the current position of the measurement part of the patient from an original position of the measurement part, and determining whether the distance of displacement meets a desired threshold distance because in Figure 2 they teach using color coding for indicating the extent of the displacement and therefore they do teach measuring an amount of displacement of the body part. As seen figure 2 shows that the right arm 202 and the right leg 204 are highlighted for indicating that they are not at their respective desired positions. Color coding may be used for indicating the extent of the displacement (i.e. amount of displacement). For example, the left arm 202 showing a larger displacement may be colored red and the left leg 204 showing a smaller displacement may be colored orange. The body parts that are in their correct positions may, e.g., be colored green as discussed in paragraph [0033]
Tijs does not specifically teach displaying detection information representing that the displacement is detected in any one of a time position and a time area on the display unit in which the displacement is detected. However upon further search and consideration, The claims are now rejected as discussed in the current office action below.
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 1-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson, JR (U.S. Patent Application Publication Number: US 2012/0136273 A1, hereinafter “Michelson”- PREVIOUSLY CITED) in view of Tijs et al (U.S. Patent Application Publication Number: US 2015/0196780 A1, hereinafter “Tijs” - PREVIOUSLY CITED) and further in view of Zuccolotto et al (U.S. Patent Application Publication Number: US 2005/0283068 A1, hereinafter “Zuccolotto” - PREVIOUSLY CITED).
Regarding claims 1, 5 and 9, Michelson teaches an information display system an information display device and a non-transitory computer readable recording medium including computer readable instructions which when executed by a computer causes the computer to perform instructions (e.g. 10 Fig. 1) comprising:  
an optical tracking device (i.e. video monitoring device, e.g.18 Fig. 1) configured to detect a current position of a measurement part of a patient and output a signal indicating the current position (e.g. [0034]);
a display unit (e.g. 46 Fig. 1) configured to display a time axis of signal detection (e.g. [0033]); and 
a controller (e.g. 30 Fig. 1) configured to control the optical tracking device and the display unit (e.g. [0018]). 
 Michelson teaches that the brainwave diagnostic program analyses the video data to identify the occurrence of a particular physical activity (e.g. [0034]), they do not specifically teach that the controller is configured to further determine that displacement of the measurement part is detected including measuring a distance of the displacement of the current position of the measurement part of the patient from an original position of the measurement part and determining whether the distance of the displacement meets a desired threshold distance and displays detection information representing that the displacement is detected in any one of a time position and a time area on the display unit in which the displacement is detected and display displacement information in association with the detection information in any one of the time position and time area in which the displacement is detected.   
Tijs teaches a system for providing radiotherapy or in an MRI system (e.g. [0026], [0027]) comprising a camera (e.g. 12 Fig.1,[0028]) for measurement of a body part and a processor (e.g. 14 Fig.1) for analyzing the movement by measuring a distance of the displacement of the current position of the measurement part of the patient from an original position of the measurement part and measuring whether the distance of the displacement meets a desired threshold distance (i.e. Tijs measures how much displacement of the body has occurred and determines that the measured displacement exceeds a certain threshold e.g. [0029]) and displays displacement information in association with detection information representing that the displacement is detected (e.g. Fig. 2 [0030], [0033] i.e. Fig. 2 shows the right arm 202 and the right leg 204 are highlighted for indicating that they are not at their respective desired positions. Color coding may be used for indicating the extent of the displacement (i.e. a distance of displacement is measured). For example, the left arm 202 showing a larger displacement may be colored red and the left leg 204 showing a smaller displacement may be colored orange. The body parts that are in their correct positions may, e.g., be colored green as discussed in paragraph [0033]) on a display unit. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the processor of Michelson to also analyze the movement data captured by the video camera and compare the measured displacement to a threshold and  display the detection information and displacement information as taught by Tijs in order to provide the predictable results of providing a more effective and accurate warning to the clinician and/or the patient.  
 Michelson in view of Tijs does not specifically teach displaying information about the amount of displacement in association with the detection information in any one of a time position and a time area in which the displacement is detected. 
Zuccolotto teaches an MRI system and method comprising a controller controlling a camera (e.g. 37 Fig.1) and a display (e.g. [0003], 16 Fig.1). They further teach an MRI motion tracker (e.g. [0017], [0018]) for tracking head motion during imaging, and that the display is configured to show the measured movement of the patient part relative to the desired location and displaying the motion tracking using display (e.g. Fig.9 showing movement distance from the desired position of the body part and position indicators (e.g. [0017] [0018],[0051], Fig. 9 shows graphs 45-49  showing millimeter displacement on a time axis and head movement path alignment 50-52 before and during scan) and thus the amount of displacement in association with the detection information in any one of a time position and a time area in which the displacement is detected. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Michelson in view of Tijs to measure the amount of displacement and display the displacement information in association with the detection information taught by Zuccolotto in order to provide the predictable results of providing a more easily interpretable and accurate display to the clinician and/or the patient.  









Regarding claims 2-4 and 6-8, Michelson in view of Tijs and Zuccolotto teaches the invention as claimed and Michelson teaches that the video data and the data analysis  is stored  in memory  (e.g. [0033],[0034],[0038],[0046]) and Tijs also teaches storing monitored positions and displacement data being stored in memory and therefore Michelson in view of Tijs and Zuccolotto teaches the controller is further configured to store in memory displacement information in association with the detection information and positional information on the measurement part after the displacement and a time of start of displacement of the measurement part and a time of end of the displacement as the displacement information.  
Regarding claims 10, 11, 14, 15, 18 and 19, Michelson in view of Tijs and Zuccolotto teaches the invention as claimed and Michelson further teaches a plurality of biological signal measurement devices configured to collect biological signals from the patient  which includes an electroencephalograph (EEG) device (e.g. 22 Fig. 1, [0017], [0019]-[0021], [0031]), and wherein the controller is further configured to display the collected biological signals on the time axis of the display unit in synchronization with the detection information (e.g. [0033],[0034], [0043],[0044]).  
 Regarding claim 13 and 17, Michelson in view of Tijs and Zuccolotto teaches the invention as claimed and Michelson further teaches a camera (e.g. 12 Fig.1 shows two cameras) configured to record live video of the patient, and wherein the controller is further configured to display the live video of the patient in synchronization with the collected biological signals and the detection information (e.g. [0017], [0018],[0034], [0043]).  
Claims 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson, JR (U.S. Patent Application Publication Number: US 2012/0136273 A1, hereinafter “Michelson” - PREVIOUSLY CITED) in view of Tijs et al (U.S. Patent Application Publication Number: US 2015/0196780 A1, hereinafter “Tijs” - PREVIOUSLY CITED) and Zuccolotto et al (U.S. Patent Application Publication Number: US 2005/0283068 A1, hereinafter “Zuccolotto” - PREVIOUSLY CITED) and further in view of Himes et al (U.S. Patent Application Publication Number: US 2011/0219325 A1, hereinafter “Himes”- PREVIOUSLY CITED).
Regarding claims 12, 16 and 20, Michelson in view of Tijs and Zuccolotto teaches the invention as claimed except for displaying annotations input by a medical professional on a time axis of the display unit in synchronization with the collected biological signals and the detection information.  Himes teaches a system and a method for displaying annotated EEG data annotated by a patient or clinician on a display (e.g. Fig. 5,[0074]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the processor of Michelson in view of Tijs to display annotations input by a medical professional on a time axis of the display unit in synchronization with the collected biological signals and the detection information as taught by the teachings of Himes in order to provide the predictable results of providing a more effective , user friendly and accurate display of the events to the clinician and the patient.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792